11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Ex parte Eddie Dale Underwood,               * From the 259th District Court
                                               of Jones County,
                                               Trial Court No. 6880-D.

No. 11-22-00137-CR                           * June 30, 2022

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.